DETAILED ACTION
This office action is responsive to claims 1 – 12 filed in this application Satoh et al., U.S. Patent Application No. 17/351,714 (Filed June 18, 2021) claiming priority to JP2020-114951 (Filed July 2, 2020) (“Satoh”).

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) filed on 6/18/2021 and 12/3/2021 are in compliance with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609. The references listed therein have been considered, and placed in the application file.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claims 1 – 9 and 12 are rejected under 35 U.S.C. 101 because the claimed inventions are directed to non-statutory subject matter.  The claimed inventions do not fall within a statutory category of invention because they are neither a process, machine, manufacture, nor composition of matter.
1.	Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a “Mental Processes” abstract idea without significantly more. The claim recites a communication module configured to request a download of update data from a center; a storage configured to store the update data obtained by the download; and one or more processors configured to perform control such that, based on the update data, update software is installed, or installed and activated, in at least one target electronic control unit among a plurality of electronic control units connected to each other via an in-vehicle network, and control execution of an alternative function that is a function equivalent to at least a part of a function controlled by the target electronic control unit when an operation of the target electronic control unit is restricted while the control is being performed, covers performance of the limitation that can be performed in the mind or by pen and paper, but for the recitation of generic computer components.
That is, other than reciting generic computing components such as a communication module, a storage, and one or more processors, and an unclaimed pre-solution loading of the configuration nothing in the claim elements precludes the creation of the configuration from practically being performed in the mind.  As drafted, the claimed process, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components and an unclaimed pre-solution data transmission step of loading the configuration, which falls within the “Mental Processes” grouping of abstract ideas.   Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application because the claims only recite additional data transmission steps.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the identified additional elements that use generic computer components amount to no more than mere instructions to apply the exception using a generic computer component.
2.	Claims 2 – 9 contain the same abstract idea as claim 1 and do not contain any additional limitations that would integrate the judicial exception into a practical application or additional elements that are sufficient to amount to significantly more than the judicial exception.  Claim 12 is rejected for substantially similar reasoning as claim 1 supra.
3.	Claims 10 and 11 integrate the abstract idea into a practical application and amount to significantly more because the claims recite performing both the installation of the update and controlling execution of an alternative function during the installation process.

35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a communication module configured to request a download of update data from a center; a storage configured to store the update data obtained by the download;” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections 35 U.S.C. §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 – 12 are rejected under 35 U.S.C. 103 as being unpatentable over Sarkar et al., United States Patent Application Publication No. 2016/0266886 (Published September 15, 2016, filed March 10, 2015) (“Sarkar”) in view of Miloser et al., United States Patent Application Publication No. 2017/0355381 (Published December 14, 2017, filed June 8, 2016) (“Miloser”). 


Claims 1 and 10 - 12
With respect to claims 1 and 10 - 12, Sarkar teaches the invention as claimed including a software update device comprising:
a communication module configured to request a download of update data from a center; a storage configured to store the update data obtained by the download; and {A vehicle software update is downloaded to a vehicle by a telematics unit from a center such as a mobile vehicle communications system 20.  Sarkar at ¶¶ 0012, 0016, 0017, 0037, 0045.}
one or more processors configured to perform control such that, based on the update data, update software is installed, or installed and activated, in at least one target electronic control unit among a plurality of electronic control units connected to each other via an in-vehicle network, {Target ECUs undergo an installation process while being controlled such that while the installation proceeds the vehicle is forced to remain in park.  Sarkar at ¶¶ 0038 – 0040 (obtain update and install to target ECUs); id. at ¶¶ 0050 - 0054 (vehicle is forced to remain in park while target ECUs are updated).}
However, Sarkar doesn’t explicitly teach the limitation:
and control execution of an alternative function that is a function equivalent to at least a part of a function controlled by the target electronic control unit when an operation of the target electronic control unit is restricted while the control is being performed.  {Miloser does teach this limitation.  Miloser teaches that the vehicle ECU software update process, as taught in Sarkar, may include when a target ECU in a vehicle is being updated with new software, the function performed by the target ECU may be temporarily performed by a different ECU within the vehicle.  Miloser at ¶¶ 0022 & 0025 (temporary assignment of ECU functionality to different ECU during update); id. at ¶¶ 0026 - 0028 (routing calls from the target ECU to the replacement function ECU); id.at ¶ 0016 (different ECU within a vehicle may execute replacement logic software for logic normally executed on a target ECU).  
Sarkar and Miloser are analogous art because they are from the “same field of endeavor” and are both from the same “problem-solving area.”  Specifically, they are both from the field of firmware deployment, and both are trying to solve the problem of how to ensure a firmware does not cause problems in the operation of the vehicle.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine a vehicle ECU software update process, as taught in Sarkar, with temporarily substituting a different ECU to perform functions of the target ECU during the update process, as taught in Miloser.  Sarkar teaches that it is problematic to disable all vehicle functions during execution.  Id. at ¶ 0024.  Therefore, one having ordinary skill in the art would have been motivated to combine a vehicle ECU software update process, as taught in Sarkar, with temporarily substituting a different ECU to perform functions of the target ECU during the update process, as taught in Miloser, for the purpose of performing an ECU software update while allowing the functionality of the target ECU to continue operating.}

Claim 2
With respect to claim 2, Sarkar and Miloser teaches the invention as claimed including:
wherein the one or more processors are configured to cause at least one of the electronic control units other than the target electronic control unit to execute the alternative function.  {When a target ECU in a vehicle is being updated with new software, the function performed by the target ECU may be temporarily performed by a different ECU within the vehicle.  Miloser at ¶¶ 0022 & 0025 (temporary assignment of ECU functionality to different ECU during update); id. at ¶¶ 0026 - 0028 (routing calls from the target ECU to the replacement function ECU); id.at ¶ 0016 (different ECU within a vehicle may execute replacement logic software for logic normally executed on a target ECU).}

Claim 3
With respect to claim 3, Sarkar and Miloser teaches the invention as claimed including:
wherein: the electronic control units include two or more electronic control units configured to control motion functions of driving, braking, and steering of a vehicle; and the one or more processors are configured to cause, when the target electronic control unit is the electronic control unit configured to control at least one of the motion functions of driving, braking, and steering of the vehicle, the electronic control unit configured to control the at least one of the motion functions other than the target electronic control unit to execute the at least one of the motion functions as the alternative function.  {Target ECUs undergo an installation process while being controlled such that while the installation proceeds the vehicle is forced to remain in park.  Sarkar at ¶¶ 0038 – 0040 (obtain update and install to target ECUs); id. at ¶¶ 0050 - 0054 (vehicle is forced to remain in park while target ECUs are updated).}

Claim 4
With respect to claim 4, Sarkar and Miloser teaches the invention as claimed including:
wherein the one or more processors are configured to cause the electronic control unit other than the targetTSN202001372US00TFN200164-US electronic control unit to execute the function as the alternative function on condition that a predetermined operation by a user is received.  {When a target ECU in a vehicle is being updated with new software, the function performed by the target ECU may be temporarily performed by a different ECU within the vehicle.  Miloser at ¶¶ 0022 & 0025 (temporary assignment of ECU functionality to different ECU during update); id. at ¶¶ 0026 - 0028 (routing calls from the target ECU to the replacement function ECU); id.at ¶ 0016 (different ECU within a vehicle may execute replacement logic software for logic normally executed on a target ECU).}

Claim 5
With respect to claim 5, Sarkar and Miloser teaches the invention as claimed including:
wherein the one or more processors are configured to cause the electronic control unit configured to control a service brake to control the service brake such that the vehicle is maintained in a stationary state when the target electronic control unit is an in-vehicle device configured to control a parking brake such that the vehicle is maintained in the stationary state.  {Target ECUs undergo an installation process while being controlled such that while the installation proceeds the vehicle is forced to remain in park.  Sarkar at ¶¶ 0038 – 0040 (obtain update and install to target ECUs); id. at ¶¶ 0050 - 0054 (vehicle is forced to remain in park while target ECUs are updated).}

Claim 6
With respect to claim 6, Sarkar and Miloser teaches the invention as claimed including:
wherein the electronic control units include two or more electronic control units configured to control a function of driver assistance, and the one or more processors are configured to cause when the target electronic control unit is the electronic control unit configured to control the function of driver assistance, the electronic control unit configured to control the function of driver assistance other than the target electronic control unit to execute the function of driver assistance as the alternative function.   {When a target ECU in a vehicle is being updated with new software, the function performed by the target ECU may be temporarily performed by a different ECU within the vehicle.  Miloser at ¶¶ 0022 & 0025 (temporary assignment of ECU functionality to different ECU during update); id. at ¶¶ 0026 - 0028 (routing calls from the target ECU to the replacement function ECU); id.at ¶ 0016 (different ECU within a vehicle may execute replacement logic software for logic normally executed on a target ECU).
The function performed may be a driver assistance function such as triggering a 911 call or triggering airbag deployment.  Id. at ¶ 0014.}

Claim 7
With respect to claim 7, Sarkar and Miloser teaches the invention as claimed including:
wherein: the electronic control units include two or more electronic control units configured to control a function of peripheral monitoring; and the one or more processors are configured to cause, when the target electronic control unit is the electronic control unit configured to control the function of peripheral monitoring, the electronic control unit configured to control the function of peripheral monitoring other than the target electronic control unit to execute the function of peripheral monitoring as the alternative function.  {When a target ECU in a vehicle is being updated with new software, the function performed by the target ECU may be temporarily performed by a different ECU within the vehicle.  Miloser at ¶¶ 0022 & 0025 (temporary assignment of ECU functionality to different ECU during update); id. at ¶¶ 0026 - 0028 (routing calls from the target ECU to the replacement function ECU); id.at ¶ 0016 (different ECU within a vehicle may execute replacement logic software for logic normally executed on a target ECU).
The function performed may be peripheral monitoring, such as the monitoring of sensors to collect the sensor values.  Id. at ¶ 0019}

Claim 8
With respect to claim 8, Sarkar and Miloser teaches the invention as claimed including:
wherein the one or more processors are configured to execute the alternative function by executing a functionTSN202001372US00TFN200164-US provided as a function of the software update device.  {When a target ECU in a vehicle is being updated with new software, the function performed by the target ECU may be temporarily performed by a different ECU within the vehicle.  Miloser at ¶¶ 0022 & 0025 (temporary assignment of ECU functionality to different ECU during update); id. at ¶¶ 0026 - 0028 (routing calls from the target ECU to the replacement function ECU); id.at ¶ 0016 (different ECU within a vehicle may execute replacement logic software for logic normally executed on a target ECU).}

Claim 9
With respect to claim 9, Sarkar and Miloser teaches the invention as claimed including:
wherein the one or more processors are configured to acquire, from the target electronic control unit, software of the target electronic control unit before the update software is installed, or installed and activated, and execute the alternative function executing the software that is acquired.   {When a target ECU in a vehicle is being updated with new software, the function performed by the target ECU may be temporarily performed by a different ECU within the vehicle.  Miloser at ¶¶ 0022 & 0025 (temporary assignment of ECU functionality to different ECU during update); id. at ¶¶ 0026 - 0028 (routing calls from the target ECU to the replacement function ECU); id.at ¶ 0016 (different ECU within a vehicle may execute replacement logic software for logic normally executed on a target ECU).}


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE E HEBERT whose telephone number is (571)270-1409.  The examiner can normally be reached on Monday to Friday 9:00 a.m. to 6:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

//T.H./										July 30, 2022
Examiner, Art Unit 2199

/LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199